MediWound Ltd. 42 Hayarkon Street Yavne, 8122745 Israel March 3, 2016 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Scot Foley, Attorney-Advisor Re:MediWound Ltd. Registration Statement on Form F-3 (File No. 333-209106) Dear Mr. Foley: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, MediWound Ltd. hereby requests acceleration of the effectiveness of its Registration Statement on Form F-3 (File No. 333-209106), to 10:00 a.m., Eastern Time, on March 7, 2016, or as soon as practicable thereafter. Please contact Colin Diamond at (212) 819-8754 or Irina Yevmenenko at (212) 819-8570, both of White & Case LLP, with any questions you may have concerning this request. In addition, please notify Mr. Diamond and Ms. Yevmenenko when this request for acceleration has been granted. MEDIWOUND LTD. By: /s/Yaron Meyer Name: Yaron Meyer Title: General Counsel
